                   Case 2:20-cv-00887-RAJ Document 32 Filed 06/11/20 Page 1 of 4




 1                                                           THE HONORABLE RICHARD A. JONES
 2

 3

 4

 5

 6
                                   UNITED STATES DISTRICT COURT
 7                                WESTERN DISTRICT OF WASHINGTON
 8
     BLACK LIVES MATTER SEATTLE-                         No. 2:20-cv-00887-RAJ
 9   KING COUNTY, ABIE EKENEZAR,
     SHARON SAKAMOTO, MURACO                             DECLARATION OF DANIEL AZOULAI
10   KYASHNA-TOCHA, ALEXANDER                            IN SUPPORT OF MOTION FOR
     WOLDEAB, NATHALIE GRAHAM,                           TEMPORARY RESTRAINING ORDER
11   AND ALEXANDRA CHEN,
12                            Plaintiffs,
13            v.
14   CITY OF SEATTLE,
15                            Defendant.
16

17            I, Daniel Azoulai, declare and state as follows:
18            1.       I am a Washington resident and live at 1111 E Pike St in Seattle, Washington.
19   The information contained in this declaration is true and correct to the best of my knowledge,
20   and I am of majority age and competent to testify about the matters set forth herein.
21            2.       I have lived in Seattle, Washington for five years. I live with my wife, Staci, and
22   our three-month old son, Nadav. Our apartment is on the fourth floor facing north of a building is
23   located on Pike Street between 11th and 12th Avenues.
24            3.       Every night since Sunday, May 31, 2020, large protests have been happening near
25   or at the intersection of Pine Street and 11th Avenue, very close to our apartment.
26

      AZOULAI DECL. ISO TRO (No. 2:20-cv-                                          Perkins Coie LLP
      00887-RAJ) – 1                                                        1201 Third Avenue, Suite 4900
                                                                              Seattle, WA 98101-3099
                                                                                Phone: 206.359.8000
     148516244.1                                                                 Fax: 206.359.9000
                   Case 2:20-cv-00887-RAJ Document 32 Filed 06/11/20 Page 2 of 4




 1            4.       On Monday, June 1, 2020, at about 9:00pm, I heard loud bangs coming from the
 2   protest epicenter. From my window, I could see that protestors were running.
 3            5.       I saw tear gas in the air coming into our apartment.
 4            6.       We immediately shut all the windows to our apartment and turned on our air
 5   purifier to the maximum level.
 6            7.       Our air purifier normally reads the air quality level as between zero and ten. It
 7   immediately went up to thirty-five, which means dangerous air quality.
 8            8.       I immediately had trouble breathing and was coughing. My wife was also
 9   coughing. Both of our eyes were watering.
10            9.       We made the decision we had to leave immediately. We packed as quickly as we
11   could, though we were very disoriented. We had to make sure we had what we needed for the
12   baby.
13            10.      When we left the apartment, the air was even worse in the hallway. The tear gas
14   had also gotten into the elevator and I continued to have trouble breathing.
15            11.      At this time, my three-month old son Nadav started to wake up. He started
16   coughing and was turning red. He had mucous coming up as well.
17            12.      The garage is in the basement of our building and is quite small. We have to move
18   the car from the parking spot before we have enough space to put Nadav into his car seat.
19            13.      Nadav was getting worse and we knew we had to leave as quickly as possible.
20            14.      We did not feel like we had time to spare to put Nadav into the car seat, so my
21   wife held onto Nadav in the front seat of the car while I drove. We have never driven the car
22   without Nadav safely buckled into his car seat.
23            15.      Once we left the garage, my wife squirted breast milk into Nadav’s eyes, as she
24   had heard that milk can help with tear gas.
25            16.      We went to a friend’s house on north Capitol Hill to stay the night.
26

      AZOULAI DECL. ISO TRO (No. 2:20-cv-                                           Perkins Coie LLP
      00887-RAJ) – 2                                                          1201 Third Avenue, Suite 4900
                                                                                Seattle, WA 98101-3099
                                                                                  Phone: 206.359.8000
     148516244.1                                                                   Fax: 206.359.9000
                   Case 2:20-cv-00887-RAJ Document 32 Filed 06/11/20 Page 3 of 4




 1            17.      It took about twenty minutes for the effects of the tear gas to visibly dissipate for
 2   Nadav. I do not know if there were ongoing effects.
 3            18.      I called my brother who is an emergency room doctor and he recommended that I
 4   call Poison Control.
 5            19.      I called Poison Control and they said we did not need to bring Nadav to the
 6   hospital because we had been able to get out of the apartment building quickly, but they
 7   recommended monitoring him that night.
 8            20.      My wife and I took shifts staying up all night to monitor Nadav’s breathing and
 9   make sure he was alright.
10            21.      The next day, June 2, 2020, my wife returned to our apartment to assess the
11   damage. She vacuumed the entire apartment, washed all the clothes, wiped all the counters, and
12   threw away items that were exposed to the tear gas, such as diapers.
13            22.      That night, the police used tear gas on the protestors again near Pine Street and
14   11th Avenue.
15            23.      We continued to stay with our friends that night and through Thursday night.
16            24.      We returned to our apartment on Friday, June 5, 2020, after the mayor announced
17   that tear gas would not be used for 30-days.
18            25.      When we returned to the apartment, we had to clean the entire apartment again
19   due to the police using tear gas on the protestors again.
20            26.      Despite thoroughly cleaning the apartment, I still feel tears come to my eyes at
21   random times while in the apartment.
22            27.      The tear gas has significantly reduced the quality of our lives. We have to keep
23   our windows shut at night, with towels covering the edges of the windows. This prohibits fresh
24   air from getting into the apartment, which is especially difficult on hot nights. We do not have air
25   conditioning.
26

      AZOULAI DECL. ISO TRO (No. 2:20-cv-                                           Perkins Coie LLP
      00887-RAJ) – 3                                                          1201 Third Avenue, Suite 4900
                                                                                Seattle, WA 98101-3099
                                                                                  Phone: 206.359.8000
     148516244.1                                                                   Fax: 206.359.9000
                   Case 2:20-cv-00887-RAJ Document 32 Filed 06/11/20 Page 4 of 4




 1            28.      I am worried about the long-term impacts of the tear gas on Nadav’s health. He
 2   has not been sleeping well since the tear gas exposure.
 3            29.      Despite the Mayor’s statement that tear gas would not be used, it has been
 4   reported that it was used again last night, June 7, 2020, near our apartment.
 5            30.      I continue to worry about the tear gas harming the health of my family.
 6

 7
              Executed this 11th day of June 2020 at Seattle, Washington.
 8
              I declare under penalty of perjury under the laws of the United States and the State of
 9
     Washington that the foregoing is true and correct.
10
                                                                       By:________________________
11
                                                                                     DANIEL AZOULAI
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

      AZOULAI DECL. ISO TRO (No. 2:20-cv-                                        Perkins Coie LLP
      00887-RAJ) – 4                                                       1201 Third Avenue, Suite 4900
                                                                             Seattle, WA 98101-3099
                                                                               Phone: 206.359.8000
     148516244.1                                                                Fax: 206.359.9000
